internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc corp b05 - plr-132639-03 date date legend purchaser’s parent purchaser seller’s parent seller target month a date b date c year d plr-132639-03 company official company official tax professional dear this letter responds to a letter dated date submitted on behalf of purchaser’s parent and seller’s parent requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to file an election purchaser’s parent and seller’s parent are requesting an extension to file a sec_338 election under sec_338 and sec_338 of the internal_revenue_code and sec_1_338_h_10_-1t c of the income_tax regulations with respect to purchaser’s acquisition of the stock of target sometimes hereinafter referred to as the election on date b citations in this letter to regulations under sec_338 are to regulations in effect on date b additional information was received in letters dated july and the material information is summarized below seller’s parent is the common parent of a consolidated_group of which seller and target were members immediately prior to the transaction described below and of which seller continues to be a member purchaser’s parent is the common parent of a consolidated_group of which purchaser was a member immediately prior to the transaction described below and of which purchaser continues to be a member in month a purchaser purchaser’s parent and seller entered into a stock purchase agreement subject_to certain conditions precedent for purchaser to acquire all of the target stock from seller on date b purchaser acquired all of the stock of target from seller in exchange for cash plr-132639-03 and promissory notes it is represented that purchaser’s acquisition of the stock of target qualified as a qualified_stock_purchase as defined in sec_338 purchaser’s parent has represented that at all times purchaser’s parent and purchaser have treated the transaction and will continue to treat the transaction as if a sec_338 election had been made and filed seller’s parent has represented that upon the issuance of the present letter granting taxpayers an extension of time to file the sec_338 election seller’s parent will file an amended income_tax return for year d and any other affected taxable years so as to properly reflect the election purchaser’s parent and seller’s parent intended to file the election the election was due on date c but for various reasons a valid election was not filed subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s parent’s consolidated group’s or seller’s parent’s consolidated group’s taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_338 permits certain stock purchases to be treated as asset acquisitions if the purchasing_corporation makes or is treated as having made a sec_338 election or a sec_338 election and the acquisition is a qualified_stock_purchase sec_338 permits the purchasing and selling corporations to elect jointly to treat the target_corporation as deemed to sell all of its assets and distribute the proceeds in complete_liquidation a sec_338 election may be made for target only if purchaser acquires stock meeting the requirements of sec_1504 from a selling_consolidated_group a selling affiliate or the s_corporation shareholders in a qualified_stock_purchase sec_1_338_h_10_-1t c under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i plr-132639-03 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_338_h_10_-1t c therefore the commissioner has discretionary authority under sec_301_9100-3 to grant an extension of time for purchaser’s parent and seller’s parent to file the election provided purchaser’s parent and seller’s parent show they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser’s parent purchaser seller’s parent company official sec_1 and and tax professional explain the circumstances that resulted in the failure to timely file a valid election the information establishes that purchaser’s parent reasonably relied on a qualified_tax professional who failed to make or advise either purchaser’s parent or purchaser to make a valid election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that purchaser’s parent and seller’s parent have shown they acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-3 until days from the date on this letter for purchaser’s parent and seller’s parent to file the election with respect to the acquisition of the stock of target as described above within days of the date on this letter purchaser’s parent and seller’s parent must file the election on form_8023 executed on or after the date on this letter in accordance with sec_1_338_h_10_-1t c and plr-132639-03 the instructions to the form a copy of this letter must be attached to form_8023 within days of the date on this letter all relevant parties must file or amend as applicable all returns and amended returns if any necessary to report the transaction as a sec_338 transaction for the taxable_year in which the transaction was consummated and for any other affected_taxable_year a copy of this letter and a copy of form_8023 or form_8883 if appropriate must be attached to the returns the above extension of time is conditioned on the taxpayers' purchaser's parent’s consolidated group’s seller’s parent’s consolidated group’s and target’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 we express no opinion as to whether the acquisition sale of the target stock qualifies as a qualified_stock_purchase under sec_338 whether the acquisition sale of target stock qualifies for sec_338 treatment or any other tax consequences arising from the election in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-3 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-3 to file the election penalties and interest that would otherwise be applicable if any continue to apply purchaser’s parent must provide seller’s parent with a copy of this letter this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent plr-132639-03 pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
